Citation Nr: 0634748	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-12 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1944 to 
June 1951.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified at a Travel 
Board hearing in September 2006.  

The Board notes that the veteran submitted a personal 
statement in March 2006.  Although a waiver of review by the 
agency of original jurisdiction (AOJ) was not included, the 
Board finds that the letter was duplicative of the 
information already alleged in the file concerning his lung 
conditions, and, as such, a remand for a waiver is not 
necessary in this case.  

Finally, the veteran submitted pertinent VA treatment records 
with a waiver of AOJ consideration that was received by the 
RO and forwarded to the Board in October 2006, well after 
certification of the appeal to the Board.  However, VA is 
charged with constructive knowledge of evidence generated by 
VA.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Consequently, even though this evidence was not received 
within 90 days of the certification of appeal, any pertinent 
VA medical evidence received prior to the issuance of a Board 
decision is considered to have been timely received by the 
Board for the purposes of 38 C.F.R. § 20.800 and § 20.1304.  
See Chairman's Memorandum No. 01-05-09 (May 25, 2005).  Thus, 
the Board will consider this evidence.      


FINDING OF FACT

There is no evidence of a chronic lung condition in service 
or for many years thereafter and nexus between the veteran's 
current lung disorders and his period of active military 
service from July 1944 to June 1951.


CONCLUSION OF LAW

Service connection for a lung condition is not established.  
38 U.S.C.A. §§ 1103, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.300(a), 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply 
put, to establish service connection, there must be: (1) A 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  For the showing of chronic disease 
in service, (or within a presumptive period per § 3.307), 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it will still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 497.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

The veteran contends that he currently has a lung condition 
that is connected with the fungal disease coccidioidomycosis 
that he alleges he acquired while stationed with the Navy in 
the San Joaquin valley in California during service in 1944 
and 1945.  The veteran has submitted Internet records 
discussing coccidioidomycosis, also known as "valley 
fever."  

Service personnel records (SPRs) confirm that he served in 
California in 1944 and 1945.  He worked in demolitions with 
the 53rd and 301st Naval Construction Battalions during this 
time period.  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  November 2002 VA treatment 
records and x-rays reveal diagnoses of emphysema and 
pulmonary fibrosis secondary to coccidioidomycosis.  
Similarly, private medical treatment records from "B.F.," 
M.D., and an associated computed tomography (CT) scan dated 
September 2002 indicate that the veteran has emphysema, right 
middle lobe fibrosis with bronchiectasis "probably" related 
to coccidioidomycosis, and severe chronic obstructive 
pulmonary disease (COPD).  Based on the above, the evidence 
shows several current lung conditions.  

With regard to the veteran's COPD, Dr. F.'s September 2002 
treatment letters discussed the fact that his COPD was 
secondary to the veteran's history of nicotine dependence (2 
packs a day from age 17 to 50).  In this regard, for claims 
filed after June 9, 1998, as is the case here, the law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during active 
duty service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a).  In 
any event, the veteran has never contended that his smoking 
is the result of service. 

Overall, the Board finds the veteran's long history of 
smoking provides strong factual evidence against the claim 
that his lung disorder is the result of his service more than 
50 years ago.  Simply stated, the Board can not ignore such 
an extensive smoking history in a determination of whether 
the veteran has a lung disorder related to his service.     

With respect to the veteran's pulmonary fibrosis and 
emphysema conditions, service medical records (SMRs) are 
negative for treatment or diagnoses for these conditions.  
SMRs are also silent as to any exposure to fungus or the 
disease coccidioidomycosis.  SMRs do record that the veteran 
was treated for coughing and fever for several weeks in April 
of 1950.  Subsequently, in August 1950, the veteran was 
hospitalized for three weeks for bronchial pneumonia.  
However, chest examinations and X-rays performed in June 
1944, August 1946, October 1950, May 1951, and June 1951 
(upon discharge) were negative for any respiratory/lung 
disorder.  Accordingly, while the veteran received some 
treatment for bronchial pneumonia during service, the SMRs 
indicate that this disorder was acute and transitory in 
nature, and resolved without residual disability.  That is, 
SMRs do not disclose manifestations sufficient to identify 
the chronic disease entity the veteran alleges.  38 C.F.R. § 
3.303(b).  The Board finds that the SMRs, as a whole, provide 
evidence against a finding for pulmonary fibrosis and 
emphysema conditions  related to alleged fungus exposure 
during service.  Savage, 10 Vet. App. 494-97.   

Post-service, the veteran contended per his Travel Board 
hearing testimony that he continued to suffer from bronchial 
attacks every six months or so immediately after service 
through the 1950s and 1960s.  The veteran has not submitted 
any medical evidence in support of these contentions.  In 
fact, the first medical evidence in the claims folder is VA 
and private medical records dated in 2002.  These records 
document that the veteran was first treated and hospitalized 
for respiratory problems in 1971 while in New Jersey, 
approximately 20 years after service.  The veteran has 
indicated that these 1971 private hospital records are no 
longer available and presumed destroyed.  

In any event, the United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  Therefore, service connection may not be established 
based on chronicity in service or post-service continuity of 
symptomatology for disorder seen in service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.   

In addition, there is no competent evidence of a nexus 
between the veteran's current lung disorders and his period 
of active service July 1944 to June 1951.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
The Board acknowledges that a November 2002 VA treatment 
record and Dr. F.'s private medical letters relate that the 
veteran currently suffers from lung disorders secondary to 
coccidioidomycosis.  However, no physician of record has 
stated that that any fungal exposure occurred in service from 
1944 to 1945 in California.  In fact, Dr. F. called the 
residuals of coccidioidomycosis "questionable" in the first 
treatment letter he wrote in September 2002.   

Of equal significance is the fact that both physicians have 
based their diagnosis on history provided by the veteran, 
without any review of SMRs or the claims folder.  Medical 
history provided by a veteran and recorded by an examiner 
without additional enhancement or analysis is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that VA cannot reject a medical opinion 
simply because it is based on a history supplied by the 
veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  
 
In this respect, the Board rejects the veteran's reported 
history of coccidioidomycosis due to alleged fungal exposure 
during service.  SMRs and SPRs are silent as to any fungus 
exposure.  SMRs only reflected an occurrence of bronchial 
pneumonia that exhibited no residual disability upon 
separation.  Post-service medical evidence fails to reveal 
consistent treatment immediately after service for any 
respiratory condition.  Further, and most importantly, post-
service medical records indicate a disorder that began 
decades after service with no relationship to service.  In 
addition, the veteran's lay opinion, offered without the 
benefit of medical education or training, that his current 
respiratory disorders are related to fungal exposure in 
service is not competent evidence. Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  The veteran is competent 
to describe symptoms he experiences related to a respiratory 
disorder, but he is not competent to offer a diagnosis or an 
opinion as to medical etiology. Id.          

The veteran's assertion that a private physician in 1971 told 
him that he suffered from "valley fever" related to his 
military service is inadequate for purposes of establishing 
service connection.  "[T]he connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).

The Board finds that the SMRs and post-service medical 
records, as a whole, outweigh heavy the evidence that 
supports the veteran's claim.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in December 
2002 and May 2003, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the initial December 
2002 VCAA notice letter prior to the February 2003 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  However, neither VCAA letter asked the 
veteran to provide any evidence in his possession that 
pertains to the claim. Id at 120-21.  Nonetheless, the Board 
is satisfied that the veteran actually knew to submit such 
evidence to the RO, given the private medical evidence he has 
authorized the VA to obtain on his behalf, the written 
personal statements and VA records he has submitted, and the 
Travel Board testimony he has provided.  The record discloses 
that the veteran, through his representative, demonstrated an 
awareness of the 4th element of notice when he indicated 
during his Board testimony and in a March 2006 statement that 
he had no further evidence to submit.  Finally, the VCAA 
letter dated in December 2002 advised the veteran that the VA 
would obtain "any additional information or evidence."  
Therefore, any failure to make the specific request is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In August 2006, the RO provided the veteran with the notice 
required in the recent case of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that any deficiency in the 
timing of this notice is harmless error.

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  The Board finds that any 
deficiency in the content or timing of these notices is 
harmless error.  See Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (finding that although the Board erred 
by relying on various post-decisional documents to conclude 
that adequate 38 U.S.C.A. § 5103(a) notice had been provided 
to the appellant, the Court found that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that the error was harmless, as the Board has done 
in this case.)  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which reveals that the veteran did not have this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  As service and post-service medical 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion on when it is based 
exclusively on the recitations of a claimant that have been 
previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, SPRs, and private medical evidence.  At the 
Travel Board hearing, the veteran discussed additional 
private hospital records from 1971 relevant to the claim.  
However, the veteran acknowledged that the records were 
unavailable.  It is common practice for hospitals and 
physicians to retain medical records for as long as required 
by law and then to destroy them.  A remand of the case to the 
RO for these records would serve no constructive purpose.  
This issue was fully addressed at the veteran's hearing.  In 
any event, the veteran has indicated that no additional 
evidence remains outstanding.  Thus, the Board is satisfied 
that that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

ORDER

Service connection for a lung condition is denied. 



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


